NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY ONE NATIONWIDE PLAZA Columbus, Ohio43215-2220 Accumulation Rider PLEASE READ THIS RIDER CAREFULLY General Information Regarding this Rider This Accumulation Rider ("Rider") is made part of the Policy to which it is attached.To the extent any provisions contained in this Rider are inconsistent with those of the Policy to which it is attached, the provisions of this Rider will control the Policy accordingly.Non-defined terms will have the meaning given to them in the Policy. This Rider is only available on the Policy Date and must be elected at the time of application for the Policy.This Rider cannot be revoked after the Policy Date. If this Rider is elected, we may restrict the availability of other optional Riders that may otherwise be offered with the Policy. Purpose The purpose of this Rider is to modify the Policy to facilitate long-term accumulation of Cash Value and potential for income.This Rider provides for a non-guaranteed persistency credit in later Policy Years and, for a separate additional charge, an optional surrender charge waiver election. Rider Cost This Rider modifies the charge structure of the Policy to which it is attached.The Rider’s cost is reflected in the Policy charge structure and the current and guaranteed maximum Policy charges.There is a separate additional charge if one of the surrender charge waiver options is elected.The charge structure and guaranteed maximum Policy charges are stated in the Policy Data Pages. Non-Guaranteed Persistency Credit Your policy may be eligible for a persistency credit if it is maintained through the Eligibility Date stated in the Policy Data Pages.This persistency credit is not guaranteed, and we may discontinue the program at any time.Availability of the persistency credit will end on the date your Policy terminates.Refer to the Policy Termination section of your Policy for information about the circumstances that result in termination of your Policy. If a persistency credit is paid, it will be calculated and applied as follows: · Beginning on the Eligibility Date stated in the Policy Data Pages and on each Policy Monthaversary thereafter, we may credit your Policy with a persistency credit. · If paid, the monthly credit will be a percentage, up to the Maximum Persistency Credit Percentage stated in the Policy Data Pages multiplied by your Policy's Cash Value allocated to the Variable Account, including any Net Premium applied to the Variable Account that day but after any loan, transfer, or Surrender requests are processed, on the applicable Policy Monthaversary. · If paid, the persistency credit is calculated before monthly deductions are processed.If paid, we add the credit proportionately to your investment options according to your most recent allocation instructions. Optional Surrender Charge Waiver Election For a separate additional charge you may, but are not required to, elect one of the two alternative surrender charge waiver options.Only one of the surrender charge waiver options may be elected for any Policy to which this Rider is attached. If neither of the two surrender charge waiver options is elected, full surrender charges will apply; however, no separate additional charge will apply under this section. This election is only available at the time of application for the Policy and cannot be changed or revoked after the Policy Date.It will apply for the surrender charges associated with the initial Specified Amount in effect on the Policy Date, and any Specified Amount increases from the effective date. Surrender Charge Waiver Options The following two options are available.The option elected, if any, is stated in the Policy Data Pages: Option 1:Full Surrender Charge Waiver – provides a complete waiver of all otherwise applicable surrender charges; or Option 2:Partial Surrender Charge Waiver – provides lower surrender charges and a shorter surrender charge schedule than the otherwise applicable surrender charges. Surrender Charge Waiver Option Charge: This charge compensates us for sales and underwriting expenses associated with issuing the Policy in the event the Policy is Surrendered in earlier years during which the full surrender charge would have applied. The option elected, if any, will determine the applicable charge rate.The charge is calculated by multiplying each segment’s Specified Amount divided by $1,000, by the applicable rate.The guaranteed maximum rate is stated in the Policy Data Pages. /s/THOMAS E. BARNES/s/ MARK R. THRESHER Secretary President POLICY DATA PAGES The Policy Data Pages include information about this Policy as of the Policy Date based on information you provided us on the application including any supplemental application.This Policy is adjustable meaning you can change the amount of coverage, death benefit option, and rider elections subject to any applicable requirements.Post-issue Policy activity, such as Policy loans, partial Surrenders, and benefit changes (including Specified Amount increases and decreases, death benefit option changes, and rider elections) will affect the Policy coverage.We will provide replacement Policy Data Pages reflecting any new benefit elections or coverage changes you make after the Policy Date, including changes to Surrender charge schedules and underwriting risk classification (including rate class, rate type, and any monthly flat extras). POLICY INFORMATION Policy Owner:[John Doe] Policy Number:[N000000000] State of Issue:[Any state] Policy Date:[July 1, 2008] Policy Type:Flexible Premium Adjustable Variable Universal Life Insurance Policy, Non-Participating INSURED’S INFORMATION Insured:[John Doe] Sex: [Male] Issue Age: [35] Rate Type: [Non-Tobacco] Rate Class: [Standard] PREMIUM INFORMATION* Minimum Initial Premium:[$147.70] Planned Premium Payment:[$512.21] Monthly Initial Death Benefit Guarantee Premium**:[$73.85] Minimum Additional Premium Payment: $50.00 Planned Premium Payment Frequency: [Annual] Initial Death Benefit Guarantee Period: 5 years from the Policy Date *This is a flexible Premium Policy.The Minimum Initial Premium must be paid before coverage begins.Premium payments after the Minimum Initial Premium are not required.The Planned Premium Payment and Planned Premium Payment Frequency are provided by you in the application to tell us how much and how frequently you intend to pay Premium.The Monthly Initial Death Benefit Guarantee Premium is a value used to determine whether this Policy is eligible for continuation if the Cash Surrender Value is insufficient to pay the monthly deductions and any other charges during the Initial Death Benefit Guarantee Period.Please refer to the Guaranteed Policy Continuation section of the Policy for details on how this information is used and impacts your Policy or contact us for additional information. ** Coverage may expire prior to the end of the period shown if the Premium requirements in the Guaranteed Policy Continuation section are not met.Please see "Grace Period, Guaranteed Policy Continuation, and Reinstatement Provision" for additional information.If sufficient Premium is paid, such guarantees may maintain your Policy to the Maturity Date.Please contact us for additional information. POLICY COVERAGE INFORMATION Specified Amount: [$100,000] Death Benefit Option Elected: [1] [Additional Term Insurance Rider Specified Amount: [$150,000] [Death Benefit Option 3 Interest Rate: [N/A] Total Specified Amount: [$250,000] Death Benefit Option 3 Maximum Increase: [N/A] Minimum Specified Amount: [$100,000] Internal Revenue Code Life Insurance Qualification Test: [Guideline Premium/Cash Value Corridor] Test Maturity Date*: [July 1, 2093] Non-Guaranteed Persistency Credit**: Eligibility Date: [7/1/2018] Maximum Persistency Credit Percentage: [0.025%] *Coverage may expire prior to the Maturity Date if Premiums paid and investment experience are not sufficient to cover monthly deductions to that date.It is possible that coverage may end prior to the Maturity Date even if Planned Premium Payments are made. **Payment of a persistency credit is not guaranteed.The Maximum Persistency Credit Percentage represents the percentage we expect to apply monthly if a persistency credit is paid.If paid, the actual percentage may be lower. Schedule of Benefits Form Coverage Number Benefit Specified Amount Start Date End Date*** NWLA-430-AO Flexible Premium Adjustable Variable Universal Life Initial Specified Amount [$100,000] [7/1/2008] [7/1/2093] Sex: [Male] Issue Age: [35] Rate Type: [Non-Tobacco] Rate Class: [Standard] Rate Class Multiple: [1.00] Monthly Flat Extras: [$/None] [0/0/0000] [0/0/0000] Monthly Flat Extras: [$/None] [0/0/0000] [0/0/0000] [Flexible Premium Adjustable Variable Universal Life Specified Amount Increase [$000,000] [7/1/2009] [7/1/2093] Sex:[Male] Attained Age:[36] Rate Class:[Standard] Rate Type:[Non-Tobacco] Rate Class Multiple:[1.00] Monthly Flat Extras:[$/None] [0/0/0000] [0/0/0000] Monthly Flat Extras:[$/None] [0/0/0000] [0/0/0000] NWLA-433-AO Accumulation Rider [7/1/2008] [7/1/2093] [Surrender Charge Waiver Option[1 / 2] There is an additional charge for this option stated in the Monthly Charges and Deductions section below.] [NWLA-417-AO Children’s Term Insurance Rider [$10,000] [7/1/2008] [7/1/2008] [NWLA-423-AO Spouse Insurance Rider [$100,000] [7/1/2008] [7/1/2008] Spouse: [Spouse Name] Sex: [Female] Attained Age: [38] Rate Class: [Standard] Rate Type: [Non-Tobacco] Rate Class Multiple: [X] Monthly Flat Extra: [None] [0/0/0000] [0/0/0000] Monthly Flat Extra: [None] [0/0/0000] [0/0/0000] [NWLA-421-AO Waiver of Monthly Deductions Rider [7/1/2008] [7/1/2008] Rate Class Multiple: [X] [NWLA-412-AO Accidental Death Benefit Rider [$50.000] [7/1/2008] [7/1/2008] Rate Class Multiple: [X] [NWLA-415-AO Adjusted Sales Load Rider [7/1/2008] [7/1/2008] Rider Adjustment Percentage: [X%] Rider Adjustment Period: [Y years] Rider Charge Period: [Z years] [NWLA-420-AO Premium Waiver Rider Specified Premium (monthly): [$XXX.XX] [7/1/2008] [7/1/2008] Rate Class Multiple: [X] [NWLA-431-AO Additional Term Insurance Rider: [$150,000] [7/1/2008] [7/1/2008] Attained Age: [35] Rate Class Multiple: [X] Rate Class: [Standard] Rate Type: [Non-Tobacco] Monthly Flat Extra: [None] [0/0/0000] [0/0/0000] Monthly Flat Extra: [None] [0/0/0000] [0/0/0000] [NWLA-419-AO Overloan Lapse Protection Rider: [7/1/2008] [7/1/2008] [NWLA-229 Long Term Care Rider Long Term Care Specified Amount: [$100,000] [7/1/2008] [7/1/2008] Maximum Monthly Long Term Care Benefit: [$2,000] [7/1/2008] [7/1/2008] Rate Class Multiple: [X] Rate Class: [Non-Tobacco] [NWLA-416-AO Change of Insured Rider [7/1/2008] [7/1/2008] ***Coverage may expire prior to the dates shown if the Premium requirements in the Guaranteed Policy Continuation section of the Policy.Refer to the "Grace Period, Guaranteed Policy Continuation, and Reinstatement Provision" for additional information. MONTHLY CHARGES AND DEDUCTIONS Guaranteed Maximum Administrative Charges Monthly Flat Charge: First Policy Year: $25.00 All subsequent Policy Years: $10.00 Monthly per $1,000 of Specified AmountCharge: The Monthly Charge per $1,000 of Specified Amount is $0.00 after ten full Policy Years following the Policy Date or any increase in Specified Amount, as applicable.The guaranteed maximum rates applicable to a segment of coverage are based on the Insured’s Attained Age, total base policy Specified Amount, and death benefit option in effect at the time of determination and will not change for the duration of the charge on that segment. Specified Amount: [$100,000] Effective Date ofCoverage: [7/1/2008] [$0.30] per $1,000 on the first $250,000 of Specified Amount [$0.10] per $1,000 on the next $250,000 of Specified Amount [$0.07] per $1,000 in excess of $500,000 of Specified Amount Guaranteed Maximum Premium Load: 6% in all Policy Years. Guaranteed Maximum Mortality and Expense Risk Charge: All Policy Years Annual Rate Monthly Charge* 0.30% 0.024966% *The monthly charge is the percentage amount we charge against each component of the total Variable Account value.This monthly charge is deducted proportionally from each Sub-Account in which you are invested on each Policy Monthaversary. [Adjusted Sales Load Rider Charge: Policy Years [1-15] [X.XX]% Annually Effective Monthly Rate of [X.XXX]% Policy Years [16]+ [X.XX]% Adjusted Sales Load Rider Adjustment Percentage: [XXX]% Adjusted Sales Load Rider Maximum Rider Charge Period: [XX] Years Adjusted Sales Load Rider Adjustment Period: [X] Years] [Guaranteed Maximum Accumulation Rider – Surrender Charge Waiver Option Monthly Charge: The charge is $0.00 after five full Policy Years following the Policy Date or effective date of any Specified Amount increase, as applicable. Specified Amount: [$100,000] Effective Date ofCoverage: [7/1/2008] [$0.20] per $1,000 of Specified Amount] Table of Guaranteed Maximum Monthly Cost of Insurance Rate per $1,000 of Net Amount at Risk Specified Amount: [$100,000] Effective Date ofCoverage: [7/1/2008] Attained Age Rate Attained Age Rate Attained Age Rate 0 0.08087 41 0.13176 82 7.29756 1 0.04668 42 0.14428 83 8.10961 2 0.03251 43 0.15847 84 9.01738 3 0.02250 44 0.17517 85 10.04235 4 0.01750 45 0.19437 86 11.19223 5 0.01750 46 0.21275 87 12.46504 6 0.01834 47 0.23280 88 13.84938 7 0.01834 48 0.24450 89 15.33342 8 0.01834 49 0.25787 90 16.90881 9 0.01917 50 0.27709 91 18.41631 10 0.01917 51 0.29966 92 20.01527 11 0.02250 52 0.33060 93 21.73361 12 0.02750 53 0.36406 94 23.58543 13 0.03251 54 0.40674 95 25.57306 14 0.03918 55 0.45949 96 27.43188 15 0.05085 56 0.51311 97 29.45788 16 0.06169 57 0.57096 98 31.67269 17 0.07253 58 0.62045 99 34.09954 18 0.07670 59 0.67752 100 36.77137 19 0.07837 60 0.74639 101 38.95131 20 0.07920 61 0.83045 102 41.33540 21 0.07920 62 0.93311 103 43.94625 22 0.07920 63 1.04853 104 46.81288 23 0.08004 64 1.17000 105 49.92533 24 0.08087 65 1.29840 106 53.36259 25 0.08170 66 1.42867 107 57.17347 26 0.08504 67 1.56083 108 61.41905 27 0.08921 68 1.70337 109 66.17321 28 0.08754 69 1.85123 110 71.52939 29 0.08587 70 2.03086 111 77.61672 30 0.08504 71 2.23220 112 83.33333 31 0.08421 72 2.49735 113 83.33333 32 0.08421 73 2.77788 114 83.33333 33 0.08671 74 3.07394 115 83.33333 34 0.08838 75 3.39865 116 83.33333 35 0.09088 76 3.75405 117 83.33333 36 0.09588 77 4.16842 118 83.33333 37 0.10006 78 4.65484 119 83.33333 38 0.10756 79 5.21978 120 83.33333 39 0.11424 80 5.83980 40 0.12175 81 6.55095 Actual monthly cost of insurance rates will be determined by us based on our expectations as to future experiences.However, the actual cost of insurance rates will not be greater than the sum of rates shown above and the monthly flat extra amount, if any. NONFORFEITURE Basis of Computation Mortality: Commissioners 2001 [Male] [Non-smoker] [Standard] Ordinary Mortality Table, Age Nearest Birthday. Interest: 3.00% annual effective rate. Table of Surrender Charges: Specified Amount: [$100,000] Effective Date ofCoverage: [7/1/2008] Surrender Charge by year as measured from the Effective Date of Coverage stated above Maximum Surrender Charge 1 [$1378.94] 2 [$1378.94] 3 [$1378.94] 4 [$1378.94] 5 [$1310.00] 6 [$1172.10] 7 [$965.26] 8 [$717.05] 9 [$413.68] 10 [$114.45] 11+ [$0.00] For Surrender Charge purposes, years begin on the Effective Date of Coverage stated above and on each anniversary of that date thereafter and end on the day before the next anniversary of the Effective Date of Coverage. For a Surrender of the above [$100,000], the applicable Surrender charge will be deducted from the Cash Value based on the Policy Year and we will pay you the Net Surrender Value.We will also deduct a Surrender charge for requested Specified Amount decreases.A new Surrender charge schedule page will be mailed to you for the remaining insurance. SERVICE FEES Maximum Service Fee: $25.00 Maximum Partial Surrender Fee: Lesser of $25.00 or 2% of amount of partial Surrender FIXED ACCOUNT Guaranteed Minimum Interest Crediting Rates (per annum) Fixed Account Option: 3.00% in all Policy Years (effective daily rate of 0.0080986%) LOANS Guaranteed Policy Loan Interest Rates (per annum) Maximum Loan Interest Charged: 3.90% in all Policy Years (effective daily rate of 0.0104824%) Minimum Loan Interest Credited: 3.00% in all Policy Years. (effective daily rate of 0.0080986%) INTERNAL REVENUE CODE LIFE INSURANCE QUALIFICATION TEST TABLE Your Policy complies with section 7702 of the Internal Revenue Code, as amended, under the [Guideline Premium/Cash Value Corridor Test]. It requires that the death benefit be greater than or equal to the product of the Cash Value and the Applicable Percentages from the following table. Attained Age Applicable Percentages Attained Age Applicable Percentages [0-40] [250%] [70] [115%] [41] [243%] [71] [113%] [42] [236%] [72] [111%] [43] [229%] [73] [109%] [44] [222%] [74] [107%] [45] [215%] [75] [105%] [46] [209%] [76] [105%] [47] [203%] [77] [105%] [48] [197%] [78] [105%] [49] [191%] [79] [105%] [50] [185%] [80] [105%] [51] [178%] [81] [105%] [52] [171%] [82] [105%] [53] [164%] [83] [105%] [54] [157%] [84] [105%] [55] [150%] [85] [105%] [56] [146%] [86] [105%] [57] [142%] [87] [105%] [58] [138%] [88] [105%] [59] [134%] [89] [105%] [60] [130%] [90] [105%] [61] [128%] [91] [104%] [62] [126%] [92] [103%] [63] [124%] [93] [102%] [64] [122%] [94] [101%] [65] [120%] [95] [100%] [66] [119%] [96] [100%] [67] [118%] [97] [100%] [68] [117%] [98] [100%] [69] [116%] [99] [100%] [100+] [100%] SETTLEMENT OPTION TABLES Option 1 - Life Income with Payments Guaranteed Monthly Installments for each $1,000 of Proceeds Age of Payee Guaranteed Period Age of Payee Guaranteed Period Age of Payee Guaranteed Period Last Birthday Years Last Birthday Years Last Birthday Years Male Female 10 15 20 Male Female 10 15 20 Male Female 10 15 20 5 & Under 10 & Under $2.33 $2.33 $2.32 35 40 $2.75 $2.75 $2.75 65 70 $4.37 $4.27 $4.12 6 11 $2.33 $2.33 $2.33 36 41 $2.78 $2.78 $2.77 66 71 $4.48 $4.36 $4.19 7 12 $2.34 $2.34 $2.34 37 42 $2.81 $2.80 $2.80 67 72 $4.59 $4.45 $4.26 8 13 $2.35 $2.35 $2.35 38 43 $2.83 $2.83 $2.82 68 73 $4.71 $4.55 $4.33 9 14 $2.36 $2.36 $2.36 39 44 $2.86 $2.86 $2.85 69 74 $4.83 $4.65 $4.40 10 15 $2.37 $2.37 $2.37 40 45 $2.89 $2.89 $2.88 70 75 $4.96 $4.75 $4.47 11 16 $2.38 $2.38 $2.38 41 46 $2.92 $2.92 $2.91 71 76 $5.10 $4.86 $4.54 12 17 $2.39 $2.39 $2.39 42 47 $2.96 $2.95 $2.94 72 77 $5.24 $4.97 $4.61 13 18 $2.40 $2.40 $2.40 43 48 $2.99 $2.99 $2.97 73 78 $5.39 $5.07 $4.68 14 19 $2.41 $2.41 $2.41 44 49 $3.03 $3.02 $3.01 74 79 $5.55 $5.18 $4.75 15 20 $2.42 $2.42 $2.42 45 50 $3.07 $3.06 $3.04 75 80 $5.71 $5.29 $4.81 16 21 $2.43 $2.43 $2.43 46 51 $3.11 $3.10 $3.08 76 81 $5.87 $5.40 $4.87 17 22 $2.44 $2.44 $2.44 47 52 $3.15 $3.14 $3.12 77 82 $6.05 $5.51 $4.92 18 23 $2.46 $2.45 $2.45 48 53 $3.19 $3.18 $3.16 78 83 $6.22 $5.61 $4.97 19 24 $2.47 $2.47 $2.46 49 54 $3.24 $3.22 $3.20 79 84 $6.40 $5.72 $5.02 20 25 $2.48 $2.48 $2.48 50 55 $3.29 $3.27 $3.25 80 85 $6.58 $5.82 $5.06 21 26 $2.49 $2.49 $2.49 51 56 $3.34 $3.32 $3.29 81 86 $6.77 $5.91 $5.10 22 27 $2.51 $2.51 $2.50 52 57 $3.39 $3.37 $3.34 82 87 $6.96 $6.00 $5.13 23 28 $2.52 $2.52 $2.52 53 58 $3.45 $3.42 $3.39 83 88 $7.14 $6.09 $5.16 24 29 $2.54 $2.54 $2.53 54 59 $3.50 $3.48 $3.44 84 89 $7.33 $6.16 $5.18 25 30 $2.55 $2.55 $2.55 55 60 $3.56 $3.53 $3.49 85 90 $7.51 $6.24 $5.21 26 31 $2.57 $2.57 $2.57 56 61 $3.63 $3.59 $3.54 86 91 $7.69 $6.30 $5.22 27 32 $2.59 $2.59 $2.58 57 62 $3.69 $3.66 $3.60 87 92 $7.87 $6.36 $5.24 28 33 $2.61 $2.60 $2.60 58 63 $3.76 $3.72 $3.66 88 93 $8.03 $6.41 $5.25 29 34 $2.62 $2.62 $2.62 59 64 $3.84 $3.79 $3.72 89 94 $8.19 $6.46 $5.26 30 35 $2.64 $2.64 $2.64 60 65 $3.91 $3.86 $3.78 90 95 $8.34 $6.50 $5.26 31 36 $2.66 $2.66 $2.66 61 66 $3.99 $3.93 $3.84 91 96 $8.48 $6.53 $5.27 32 37 $2.68 $2.68 $2.68 62 67 $4.08 $4.01 $3.91 92 97 $8.61 $6.56 $5.27 33 38 $2.71 $2.70 $2.70 63 68 $4.17 $4.09 $3.98 93 98 $8.73 $6.58 $5.27 34 39 $2.73 $2.73 $2.72 64 69 $4.27 $4.18 $4.05 94 99 $8.84 $6.60 $5.27 95 & Over 100 & Over $8.94 $6.61 $5.27 If the income payable for a specific guaranteed period is equal to that for other guarantee periods the longer period will be deemed to have been elected. Option 2 - Joint & Survivor Life Income Monthly Installments for each $1,000 of Proceeds M/F 50 55 60 65 70 75 80 85 90 95 100 50 $2.86 $2.96 $3.04 $3.11 $3.17 $3.21 $3.24 $3.26 $3.28 $3.29 $3.29 55 $2.92 $3.04 $3.15 $3.26 $3.35 $3.43 $3.48 $3.52 $3.55 $3.56 $3.57 60 $2.96 $3.11 $3.26 $3.41 $3.55 $3.67 $3.77 $3.84 $3.88 $3.91 $3.93 65 $3.00 $3.17 $3.35 $3.55 $3.75 $3.94 $4.10 $4.22 $4.31 $4.37 $4.40 70 $3.02 $3.21 $3.43 $3.67 $3.94 $4.21 $4.47 $4.68 $4.85 $4.96 $5.03 75 $3.04 $3.24 $3.48 $3.77 $4.10 $4.47 $4.85 $5.20 $5.50 $5.72 $5.86 80 $3.05 $3.26 $3.52 $3.84 $4.22 $4.68 $5.20 $5.73 $6.22 $6.63 $6.92 85 $3.06 $3.28 $3.55 $3.88 $4.31 $4.85 $5.50 $6.22 $6.98 $7.67 $8.22 90 $3.07 $3.29 $3.56 $3.91 $4.37 $4.96 $5.72 $6.63 $7.67 $8.73 $9.68 95 $3.07 $3.29 $3.57 $3.93 $4.40 $5.03 $5.86 $6.92 $8.22 $9.68 $11.16 100 $3.07 $3.30 $3.58 $3.94 $4.42 $5.07 $5.96 $7.12 $8.62 $10.46 $12.49 The Option 1 and Option 2 Settlement option tables are based on the Male Annuity 2000 Mortality table (male ages set back five years, female ages set back ten years) with male projection scale G at 2.50% interest.For purposes of the settlement option tables, the payees' actual ages as of their respective last birthdays are used. The Option 2 Settlement option table shows purchase rates applicable when the joint payees are of different sexes, one female and one male. Purchase rates applicable for same sex joint payees are available upon request. Spouse Life Insurance Rider Monthly Cost of Insurance Rate Per $1,000 of Rider Specified Amount Standard Rate Class [Non-Tobacco] Attained Age Male Female Attained Age Male Female 21 0.17 0.16 45 0.35 0.29 22 0.17 0.16 46 0.37 0.31 23 0.17 0.16 47 0.39 0.33 24 0.18 0.17 48 0.41 0.35 25 0.18 0.17 49 0.44 0.36 26 0.18 0.17 50 0.46 0.38 27 0.19 0.17 51 0.49 0.40 28 0.19 0.17 52 0.53 0.42 29 0.20 0.17 53 0.56 0.44 30 0.20 0.18 54 0.60 0.47 31 0.21 0.18 55 0.65 0.51 32 0.21 0.18 56 0.71 0.55 33 0.22 0.19 57 0.78 0.59 34 0.22 0.19 58 0.86 0.63 35 0.23 0.20 59 0.95 0.67 36 0.24 0.21 60 1.05 0.73 37 0.24 0.21 61 1.16 0.82 38 0.25 0.22 62 1.28 0.90 39 0.26 0.23 63 1.41 0.98 40 0.27 0.24 64 1.55 1.06 41 0.29 0.25 65 1.70 1.14 42 0.30 0.26 66 1.83 1.23 43 0.31 0.27 67 1.98 1.34 44 0.33 0.28 68 2.15 1.46 69 2.33 1.60 Actual monthly cost of insurance rates will be determined by us based on our expectations as to future experiences.However, the actual cost of insurance rates will not be greater than the sum of rates shown above and the monthly flat extra amount, if any. Long Term Care Rider Table of Guaranteed Rate Cost Per $1,000 of Net Amount at Risk Charge [Non-Tobacco] Attained Age Male Female Attained Age Male Female 21 0.026 0.027 61 0.183 0.204 22 0.026 0.027 62 0.195 0.219 23 0.026 0.027 63 0.209 0.233 24 0.026 0.027 64 0.221 0.248 25 0.026 0.027 65 0.234 0.263 26 0.026 0.027 66 0.246 0.276 27 0.026 0.027 67 0.260 0.290 28 0.027 0.029 68 0.272 0.303 29 0.027 0.029 69 0.284 0.317 30 0.027 0.029 70 0.297 0.330 31 0.027 0.029 71 0.309 0.344 32 0.027 0.030 72 0.323 0.357 33 0.029 0.030 73 0.335 0.371 34 0.029 0.030 74 0.348 0.384 35 0.029 0.032 75 0.360 0.398 36 0.030 0.033 76 0.368 0.402 37 0.033 0.036 77 0.429 0.452 38 0.035 0.039 78 0.492 0.510 39 0.036 0.042 79 0.554 0.566 40 0.039 0.045 80 0.687 0.738 41 0.041 0.047 81 0.806 0.875 42 0.044 0.050 82 0.939 1.008 43 0.045 0.053 83 1.077 1.209 44 0.047 0.056 84 1.169 1.293 45 0.050 0.057 85 1.260 1.376 46 0.056 0.065 86 1.350 1.464 47 0.060 0.071 87 1.442 1.556 48 0.066 0.077 88 1.533 1.653 49 0.072 0.083 89 1.623 1.755 50 0.078 0.089 90 1.715 1.863 51 0.084 0.095 91 1.806 1.977 52 0.089 0.101 92 1.896 2.097 53 0.095 0.107 93 1.988 2.225 54 0.101 0.113 94 2.079 2.358 55 0.107 0.119 95 2.169 2.501 56 0.119 0.134 96 2.261 2.649 57 0.132 0.147 97 2.352 2.798 58 0.144 0.162 98 2.444 2.946 59 0.158 0.176 99 2.535 3.095 60 0.170 0.191 Additional Term Insurance Rider Guaranteed Maximum Monthly Cost of Insurance Rate Per $1,000 of Rider Death Benefit Standard Rate Class [Non-Tobacco] Attained Age Rate Attained Age Rate Attained Age Rate 0 0.08087 40 0.12175 80 5.83980 1 0.04668 41 0.13176 81 6.55095 2 0.03251 42 0.14428 82 7.29756 3 0.02250 43 0.15847 83 8.10961 4 0.01750 44 0.17517 84 9.01738 5 0.01750 45 0.19437 85 10.04235 6 0.01834 46 0.21275 86 11.19223 7 0.01834 47 0.23280 87 12.46504 8 0.01834 48 0.24450 88 13.84938 9 0.01917 49 0.25787 89 15.33342 10 0.01917 50 0.27709 90 16.90881 11 0.02250 51 0.29966 91 18.41631 12 0.02750 52 0.33060 92 20.01527 13 0.03251 53 0.36406 93 21.73361 14 0.03918 54 0.40674 94 23.58543 15 0.05085 55 0.45949 95 25.57306 16 0.06169 56 0.51311 96 27.43188 17 0.07253 57 0.57096 97 29.45788 18 0.07670 58 0.62045 98 31.67269 19 0.07837 59 0.67752 99 34.09954 20 0.07920 60 0.74639 100 36.77137 21 0.07920 61 0.83045 101 38.95131 22 0.07920 62 0.93311 102 41.33540 23 0.08004 63 1.04853 103 43.94625 24 0.08087 64 1.17000 104 46.81288 25 0.08170 65 1.2984 105 49.92533 26 0.08504 66 1.42867 106 53.36259 27 0.08921 67 1.56083 107 57.17347 28 0.08754 68 1.70337 108 61.41905 29 0.08587 69 1.85123 109 66.17321 30 0.08504 70 2.03086 110 71.52939 31 0.08421 71 2.23220 111 77.61672 32 0.08421 72 2.49735 112 83.33333 33 0.08671 73 2.77788 113 83.33333 34 0.08838 74 3.07394 114 83.33333 35 0.09088 75 3.39865 115 83.33333 36 0.09588 76 3.75405 116 83.33333 37 0.10006 77 4.16842 117 83.33333 38 0.10756 78 4.65484 118 83.33333 39 0.11424 79 5.21978 119 83.33333 Actual monthly cost of insurance rates will be determined by us based on our expectations as to future experiences.However, the actual cost of insurance rates will not be greater than the sum of rates shown above and the monthly flat extra amount, if any. Investment Options and Allocation of Net Premiums Paid Variable Account: Nationwide VLI Separate Account –G Your investment options available as of the Policy Date are listed below. We may subsequently add or eliminate Sub-Accounts as described in the Variable Account Provision of this Policy.Your initial allocation to a Sub-Account and/or the Fixed Account is shown on a percentage basis. Fund Allocation Factors During "RIGHT TO EXAMINE AND CANCEL" Period After "RIGHT TO EXAMINE AND CANCEL" Period AIM V.I. Capital Development Fund – Series I Shares 0% 0% AllianceBernstein Small/Mid Cap Value Portfolio - Class A 0% 0% American Century VP Inflation Protection Fund – Class II 0% 0% American Century VP Mid Cap Value Fund – Class I 0% 0% American Century VP Value Fund – Class I 0% 0% American Funds Asset Allocation Fund NVIT – Class II 0% 0% American Funds Bond Fund NVIT – Class II 0% 0% American Funds Global Growth Fund NVIT – Class II 0% 0% American Funds Growth Fund NVIT – Class II 0% 0% American Funds Growth-Income Fund NVIT – Class II 0% 0% Dreyfus IP Small Cap Stock Index Portfolio – Service Shares 0% 0% Dreyfus Stock Index Fund – Initial Shares 40% 40% Dreyfus VIF Appreciation Portfolio – Initial Shares 0% 0% Fidelity VIP Equity-Income Portfolio – Service Class 0% 0% Fidelity VIP Growth Portfolio – Service Class 0% 0% Fidelity VIP Investment Grade Bond Portfolio – Service Class 0% 0% Fidelity VIP Mid Cap Portfolio – Service Class 0% 0% Fidelity VIP Energy Portfolio – Service Class 2 0% 0% Fidelity VIP Freedom Fund 2010 Portfolio – Service Class 0% 0% Fidelity VIP Freedom Fund 2020 Portfolio – Service Class 0% 0% Fidelity VIP Freedom Fund 2030 Portfolio – Service Class 0% 0% Fidelity VIP Overseas Portfolio – Service Class R 0% 0% Franklin Founding Funds Allocation Fund - Class 2 0% 0% Franklin Templeton VIPT Foreign Securities Fund – Class 3 0% 0% Franklin Templeton VIPT Global Income Securities Fund – Class 3 0% 0% Franklin Templeton VIPT Income Securities Fund – Class 2 0% 0% Franklin Templeton VIPT Small Cap Value Securities Fund – Class I 0% 0% Janus Aspen Forty Portfolio – Service Shares 0% 0% Janus Aspen International Growth Portfolio – Service II Shares 0% 0% Lehman Brothers AMT Short Duration Bond Portfolio – I Class 0% 0% M Fund Brandes International Equity Fund 0% 0% M Fund Business Opportunity Value Fund 0% 0% M Fund Frontier Capital Appreciation Fund 0% 0% M Fund Turner Core Growth Fund 0% 0% MFS® VIT Value Series – Initial Class 0% 0% Nationwide NVIT Gartmore Emerging Markets Fund – Class III 0% 0% Nationwide NVIT Cardinal Aggressive Fund - Class I 0% 0% Nationwide NVIT Cardinal Balanced Fund - Class I 0% 0% Nationwide NVIT Cardinal Capital Appreciation Fund - Class I 0% 0% Nationwide NVIT Cardinal Conservative Fund - Class I 0% 0% Nationwide NVIT Cardinal Moderate Fund - Class I 0% 0% Nationwide NVIT Cardinal Moderately Aggressive Fund - Class I 0% 0% Nationwide NVIT Cardinal Moderately Conservative Fund - Class I 0% 0% Nationwide NVIT Core Bond Fund - Class I 0% 0% Nationwide NVIT Federated High Income Bond Fund – Class III 0% 0% Nationwide NVIT Gartmore International Equity Fund - Class VI 0% 0% Fund Allocation Factors During "RIGHT TO EXAMINE AND CANCEL" Period After "RIGHT TO EXAMINE AND CANCEL" Period Nationwide NVIT Government Bond Fund – Class I 0% 0% Nationwide NVIT Health Sciences Fund-Class III 0% 0% Nationwide NVIT International Index Fund – Class VI 0% 0% Nationwide NVIT International Value Fund (Multi Managers) – Class III 0% 0% Nationwide NVIT Investor Destinations Aggressive Fund – Class II 50% 50% Nationwide NVIT Investor Destinations Conservative Fund – Class II 0% 0% Nationwide NVIT Investor Destinations Moderate Fund – Class II 0% 0% Nationwide NVIT Investor Destinations Moderately Aggressive Fund – Class II 0% 0% Nationwide NVIT Investor Destinations Moderately Conservative Fund – Class II 0% 0% Nationwide NVIT Lehman Brothers Core Plus Bond Fund - Class I 0% 0% Nationwide NVIT Mid Cap Growth Fund – Class I 0% 0% Nationwide NVIT Mid Cap Index Fund – Class I 0% 0% Nationwide NVIT Money Market Fund – Class I 0% 0% Nationwide NVIT Multi-Manages International Growth Fund - Class III 0% 0% Nationwide NVIT Multi-Managers Large Cap Growth Fund - Class I 0% 0% Nationwide NVIT Multi-Managers Large Cap Value Fund - Class I 0% 0% Nationwide NVIT Multi-Managers Mid Cap Growth Fund - Class I 0% 0% Nationwide NVIT Multi-Managers Mid Cap Value Fund - Class II 0% 0% Nationwide NVIT Nationwide® Fund – Class I 0% 0% Nationwide NVIT Short Term Bond Fund - Class II 10% 10% Nationwide NVIT Multi Managers Small Cap Growth Fund – Class I 0% 0% Nationwide NVIT Multi Managers Small Cap Value Fund – Class I 0% 0% Nationwide NVIT Multi Managers Small Company Fund– Class I 0% 0% Nationwide NVIT Technology & Communications Fund – Class III 0% 0% Nationwide NVIT US Growth Leaders Fund - Class I 0% 0% Neuberger Berman NVIT Multi Cap Opportunities Fund - Class I 0% 0% Neuberger Berman NVIT Socially Responsible Fund - Class II 0% 0% Oppenheimer Capital Appreciation Fund/VA – Non-Service Shares 0% 0% Oppenheimer Global Securities Fund/VA – Class 3 0% 0% Oppenheimer High Income Fund/VA – Class 3 0% 0% Oppenheimer Main Street Small Cap Fund®/VA – Non-Service Shares 0% 0% Oppenheimer Main Street® Fund/VA – Non-Service Shares 0% 0% T. Rowe Price Blue Chip Growth Portfolio – Class II 0% 0% T. Rowe Price Equity Income Portfolio – Class II 0% 0% Van Kampen UIF Core Plus Fixed Income Portfolio – Class I 0% 0% Nationwide NVIT Van Kampen Comstock Value Fund – Class I 0% 0% Nationwide NVIT Van Kampen Multi Sector Bond Fund – Class I 0% 0% Nationwide NVIT Van Kampen Real Estate Fund - Class I 0% 0% Nationwide Fixed Account 0% 0% Total 100% 100%
